COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

DELIA McDONALD,


                            Appellant,

v.

TORO HOMES, LTD., LLP, TORO
HOMES, GP, LLC, CHARLES J.
BROOKS AND CIRILA ALVEREZ,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00186-CV

Appeal from the

County Court at Law No. 4

of Dallas County, Texas

(TC# CC-07-11670-D)

MEMORANDUM OPINION

 Pending before the Court is a joint motion to set aside the trial court's judgment and remand
for entry of an agreed judgment pursuant to Tex. R. App. P. 42.1(a)(2)(B).  The motion is granted. 
We therefore set aside the trial court's judgment without regard to the merits and remand the cause
to the trial court for rendition of judgment in accordance with the parties' agreement.  We further
order costs be assessed against the party incurring same.

						GUADALUPE RIVERA, Justice

October 7, 2009

Before Chew, C.J., McClure, and Rivera, JJ.